McCay, Judge.
We find no error in the judgment making the rules in these cases absolute. The sheriff has failed to obey the process, and he is in contempt. Nor can we see what Mrs. Tarver’s execution has to do with this failure of the sheriff to seize and sell as required by the labor fi. fas. Suppose she has a superior lien, is that any excuse for the sheriff? Nor are we prepared to say that this judgment in favor of Mrsj Tarver, is a judicial determination that her lien is a higher one than that of these plaintiffs’ fi.fas. who were not parties to .that suit. As to a good deal of the property described in this fi. fa. of Mrs. Tarver, to-wit: all of it that is not the specific property charged by the testator with the support of his widow, we should hesitate long before giving her a preferred lien as against parties -who were not parties to that decree. The bill and answers not being before us, we cannot, as a matter of course, decide upon their effect, but so far as we can now see we .think these laborers ought to have their money, even as against Mrs. Tarver.
Judgment affirmed.